Case 1:12-CV-00095-R.]S Document 323 Filed 04/15/19 Page 1 of 1

owe :;'z§
z'-..:.wt.ii§v"s-.,e _
S§:l§’§xf' lr‘§l:§i;§ §§ €§i`:§;'§f,»,ii; Larry Rogel

115 Stedman St.
Brookline, MA 02446
April 12, 2019

ZUE‘SBFH lS Pl~`i l=Ul

Hon. Richard J. Sullivan, U.S.D.J.

Thurgood Marshall United States Courthouse
40 Foley Square, Room 2104

New York, NY 10007

Re: Capital Records, LLC v. ReDigi lnc., et al., 12 cv. 0095 (RJS); Re: Plaintiffs’ Motion for
Attorneys’ Fees

Dear Judge Sullivan:

I am writing to you on my own behalf , as an individual defendant in this case and one of the
targets of the motion that has been filed by Plaintiff s for an award of attorneys’ fees against me
and my co-defendants ReDi gi Inc. and John Ossenmacher. I am presenting this on my own
account, without benefit of legal counsel. I am representing myself in regard to the Motion for
Fees.

I join in the request for a stay on the Plaintiffs’ fee motion as requested by co-defendant John
Ossenmacher. Speciiically, I respectfully request that the Court stay any further proceedings
concerning, or rulings upon, Plaintiffs’ Motion for Fees until such time as the ruling of the
Second Circuit is Hnal and beyond any further appeal.

Respectfully submitted

¢@

Larry Rogel, appearing pro se

cc: Richard S. Mandel, Esq., Cowan, Liebowitz & Latman, P.C.

 

